Exhibit 10.8

 

HELIOS AND MATHESON ANALYTICS INC.
Empire State Building
350 5th Avenue
New York, New York 10118

 

 

 

 

December 1, 2016

 

 

Hudson Bay Master Fund Ltd.

777 Third Avenue, 30th Floor

New York, NY 10017

Attention: Yoav Roth

 

Re:     Conversion Price Reduction

 

Dear Sirs:

 

Reference is hereby made to that certain Securities Purchase Agreement, dated
September 7, 2016, by and among Helios and Matheson Analytics Inc., a Delaware
corporation (the “Company”), the investor signatory hereto (“you” or the
“Investor”) and certain other buyers signatory thereto (the “Securities Purchase
Agreement”), pursuant to which you acquired, among other things, a senior
secured convertible note (the “Additional Note”) convertible into shares of
Common Stock (as defined in the Securities Purchase Agreement). Capitalized
terms not defined herein shall have the meaning as set forth in the Securities
Purchase Agreement or the Additional Note, as applicable.

 

Pursuant to Section 7(e) of the Notes, we hereby provide you with notice that
the Company desires your consent pursuant to Section 7(e) of the Additional
Note, to lower the Conversion Price of your Additional Note for each date after
the Effective Time (as defined below) (each, a “Conversion Price Reduction”),
effective (the “Effective Time”) as of the later of (x) the prepayment by you of
the remaining $900,000 in aggregate principal amount outstanding under your
Investor Note (the “Prepayment”), and (y) the time of your execution of this
letter, to $4.00 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations and similar events, the “New Alternate
Conversion Price”). Please execute this letter in the signature block below if
you consent to the Company effecting the Conversion Price Reductions. The
parties hereby acknowledge and agree that after giving effect to the Prepayment,
the Investor Note shall have been paid in full, shall no longer be outstanding
and the terms thereof shall thereafter be null and void.

 

 
 

--------------------------------------------------------------------------------

 

 

If any Notes remain outstanding as of January 15, 2017, the Company shall
irrevocably deliver either a Mandatory Conversion Notice or a Company Optional
Redemption Notice, at the Company’s option (the “Election”), to each holder of
Notes then outstanding (with a request to waive the Maximum Mandatory Conversion
Amount, the Maximum Mandatory Share Amount and any Equity Conditions Failure, if
any) with respect to all of the Conversion Amount of the Note of each such
Holder then outstanding; provided, that same Election shall be made with respect
to each holder of Notes then outstanding. Notwithstanding the foregoing, (x) if
any Notes remain outstanding on January 15, 2017 and the Company shall have
failed to make the Election with respect to all of the Conversion Amount of the
Notes then outstanding, the Company shall be deemed to have delivered a
Mandatory Conversion Notice to each holder of Notes then outstanding (with a
request to waive the Maximum Mandatory Conversion Amount, the Maximum Mandatory
Share Amount and any Equity Conditions Failure, if any) with respect to all of
the Conversion Amount of the Note of each such Holder then outstanding and (y)
if the Company elects to effect a Company Optional Redemption of the Notes, the
Investor consents, in lieu of the payment of the Company Optional Redemption
Price of any Note held by Palladium Capital Advisors LLC, to the exchange of
such Note into an unsecured convertible note, which shall (other than being
unsecured) be identical to such Note (including, without limitation, with
identical outstanding principal and interest thereunder) and shall be permitted
indebtedness under the new senior secured convertible notes issued to the
Investor pursuant to that certain Securities Purchase Agreement, dated December
1, 2016. For the avoidance of doubt, if the Company makes an Election, or is
deemed to have made an Election, to deliver a Mandatory Conversion Notice in
accordance with this paragraph (with a request to waive the Maximum Mandatory
Conversion Amount, the Maximum Mandatory Share Amount and any Equity Conditions
Failure, if any), and a holder of the Notes fails to waive the Maximum Mandatory
Conversion Amount, the Maximum Mandatory Share Amount or any Equity Conditions
Failure upon request by the Company, the Company shall be deemed to have
satisfied its obligation hereunder to make the Election and shall not be
required to deliver a Company Optional Redemption Notice.

 

The Company shall, on or before 8:30 a.m., New York City time, on the first
business day after the date of this letter, issue a press release and Current
Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby and attaching the form of this letter as an exhibit thereto
(collectively with all exhibits attached thereto, the “8-K Filing”). From and
after the issuance of the 8-K Filing, the Investor shall not be in possession of
any material, nonpublic information received from the Company or any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any letter,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Investor or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

The Company shall reimburse Kelley Drye & Warren LLP for all reasonable costs
and expenses incurred by it in connection with preparing and delivering this
letter (including, without limitation, all reasonable legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby).

 

Section 9 of the Securities Purchase Agreement is hereby incorporated by
reference herein, mutatis mutandis.

 

You are hereby instructed to wire the Prepayment to Zone Technologies, Inc., a
wholly-owned subsidiary of the Company, in accordance with the instructions set
forth below:

 

JP Morgan Chase Bank, NA

Routing/Transit 267084131

Account #781523118

For credit to the account of:

Zone Technologies, Inc.

1746 East Silver Star Road

Suite 356

Ocoee, FL 34761

Please direct advice of wire to:

ltumolo@redzonemap.com

 

 
 

--------------------------------------------------------------------------------

 

 

If you have any questions regarding the foregoing, please feel free to contact
Pat Krishnan at (650) 346-3656 or by email to pat.k@hmny.com.

 

  Sincerely,        

 

HELIOS AND MATHESON ANALYTICS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Parthasarathy (Pat) Krishnan

 

 

 

Name: Pat Krishnan

 

 

 

Title: Chief Executive Officer

 

 

Agreed to and Acknowledged:      

HUDSON BAY MASTER FUND LTD

 

 

 

 

 

 

 

     

By:

/s/ Yoav Roth

 

 

Name: Yoav Roth

 

 

Title: Authorized Signatory

 

 